446 F.2d 1390
UNITED STATES of America, Plaintiff-Appellee,v.Arthur J. RICE, Defendant-Appellant.
No. 71-1315.
United States Court of Appeals, Ninth Circuit.
August 11, 1971.

Bruce S. Silverman (argued), San Francisco, Cal., for appellant.
Fred Tilton (argued), James L. Browning, Jr., U. S. Atty., F. Steele Langford, Chief, Crim. Div., James A. Bruen, Asst. U. S. Atty., San Francisco, Cal., for appellee.
Before CARTER, HUFSTEDLER and KILKENNY, Circuit Judges.
PER CURIAM:


1
Appellant appeals from a jury conviction and sentence under a four count indictment. Each count charged that appellant, a postal employee, knowingly and willfully embezzled a letter entrusted to him, in violation of 18 U.S.C. § 1709. He asserts four grounds for reversal, none of which is meritorious.


2
Viewing the evidence in the light most favorable to the government, the evidence was sufficient to support the verdicts, and to show the specific intent to embezzle.


3
Appellant's motion to strike the testimony of a postal inspector on the ground that the questioning after his arrest "was unbecoming to a postal inspector" was properly denied.


4
Appellant was informed of his rights under Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966) prior to the questioning and thereafter elected to give an exculpatory statement. We find no error in the receipt of the evidence.


5
Finally, appellant contends that the court should have granted his post-trial motion to interview the jurors. The motion was based on the possibility that one or more jurors may have consented to the verdict under the erroneous impression that it could be corrected on appeal.


6
The motion was properly denied. Testimony by a juror, as to the reasons for the jury's decision, cannot be used to impeach the jury's verdict. Walker v. United States, (9 Cir. 1962) 298 F.2d 217, 226.


7
The judgment is affirmed. The mandate will issue forthwith.